                                                     1    JOHN V. MEJIA, ESQ. CA BAR NO. 167806
                                                          SCRANTON LAW FIRM
                                                     2    A Professional Corporation
                                                          2450 Stanwell Drive
                                                     3    Concord, CA 94520
                                                          (925) 288.6858
                                                     4    (925) 676.9999
                                                          johnm@scrantonlawfirm.com
                                                     5
                                                          Attorneys for Plaintiffs
                                                     6

                                                     7

                                                     8                           IN THE UNITED STATES DISTRICT COURT

                                                     9                                 FOR THE DISTRICT OF ALASKA

                                                     10
                                                          JOHN ECKLE, as Successor in Interest of       Civil Action No.:
                                                     11   the ESTATE OF DIEDRE ECKLE, and
                                                          individually,
A PROFESSIONAL CORPORATION




                                                     12
                                                                         Plaintiffs,                    COMPLAINT FOR WRONGFUL DEATH,
    SCRANTON LAW FIRM




                                                     13                                                 SURVIVOR ACTION, AND
                             2450 STANWELL DRIVE




                                                                                vs.                     NEGLIGENCE PURSUANT TO 28 U.S.C.
                               CONCORD, CA 94520

                                (925) 676-9999 FAX




                                                     14                                                 § 1332
                                   (925) 602-2727




                                                          ALASKA RIDERS , LLC; and
                                                     15   CHRISTOPHER PAULSON,
                                                                                                        JURY TRIAL DEMANDED
                                                     16                  Defendants.

                                                     17
                                                                                             I. INTRODUCTION
                                                     18
                                                                 1.      Plaintiffs JOHN ECKLE, as Successor in Interest of the ESTATE OF DIEDRE
                                                     19
                                                          ECKLE (“ESTATE”), and JOHN ECKLE, an individual, bring this action for wrongful death,
                                                     20
                                                          survivor action, and negligence against Defendant ALASKA RIDERS, LLC; and Defendant
                                                     21
                                                          CHRISTOPHER PAULSON (collectively “Defendants”) for their failure to properly inspect,
                                                     22
                                                          maintain, and make safe a Harley Davidson Motorcycle that Plaintiff JOHN ECKLE and his
                                                     23
                                                          deceased wife, DIEDRE ECKLE, rented from Defendants ALASKA RIDERS, LLC; and
                                                     24
                                                          CHRISTOPHER PAULSON on or about August 3, 2017.
                                                     25
                                                                 2.      On August 3, 2017, with the rented motorcycle owned by Defendants, JOHN
                                                     26
                                                          ECKLE and DIEDRE ECKLE rode from Defendants’ place of business in Skagway, Alaska,
                                                     27
                                                          and drove into Canada. On their way back to Skagway, Alaska, the kickstand on the Harley-
                                                     28


                                                            Case 1:19-cv-00011-HRH
                                                          COMPLAINT                      Document 1 Filed 08/01/19 Page 1 of 8
1    Davidson Motorcycle came down from its upward position while they were trying to maneuver

2    through a left curve in the roadway on the Klondike Highway, in Canada. While trying to ride

3    the motorcycle through the left hand turn curve, the kickstand came down at a 90 degree angle,

4    and prevented JOHN ECKLE and DIEDRE ECKLE from banking and turning the motorcycle

5    toward the left while they were on the curve. Because JOHN ECKLE and DIEDRE ECKLE

6    were unable to drive through the curve, the Harley-Davidson Motorcycle ran off the roadway,

7    resulting in the death of DIEDRE ECKLE , and resulting in personal injuries to Plaintiff JOHN

8    ECKLE.

9

10                                 II. JURISDICTION AND VENUE

11          3.      This Court has federal subject matter jurisdiction of this case pursuant to 28

12   U.S.C. § 1332, as the parties are completely diverse in citizenship and the amount in

13   controversy exceeds $75,000.00.

14          4.     This Court has subject matter jurisdiction of this dispute pursuant to 28 U.S.C. §

15   1332, as this case involves a dispute between Plaintiffs, United States Citizens, California

16   residents, and Defendants, a limited liability company based in the State of Alaska, and an

17   individual Defendant who is a resident of the State of Alaska, and the amount in controversy

18   exceeds the jurisdictional minimum of this Court.

19          5.     Venue is proper in this District pursuant to 28 U.S.C. § 1391(b)(2) and

20   1391(b)(3), because a substantial part of the events or omissions giving rise to the claim

21   occurred in the District of Alaska, because Defendants are subject to personal jurisdiction in the

22   District of Alaska, and because Defendants have sufficient contacts with the State of Alaska

23   because it does business and/or commerce in Alaska, and individual Defendant

24   CHRISTOPHER PAULSON resides in the State of Alaska.

25

26                               III. PLAINTIFFS AND DECEDENT

27          6.      Plaintiffs JOHN ECKLE, as Successor in Interest of the ESTATE OF DIEDRE

28   ECKLE, and JOHN ECKLE, an individual, are residents of the State of California. Plaintiff


       Case 1:19-cv-00011-HRH
     COMPLAINT                        Document 1 Filed 08/01/19 Page 2 of 8                          Page 2
1    JOHN ECKLE is a United States Citizen.

2           7.      DIEDRE ECKLE (“DIEDRE”), deceased, was at all times relevant to this claim

3    a resident of the State of California, and a United States Citizen. DIEDRE was the wife of

4    Plaintiff JOHN ECKLE. At the time of her death, DIEDRE was a kind, smart and hard-working

5    56 year old woman, and a loving mother and wife.

6

7                                         IV. DEFENDANTS

8           8.    Defendant ALASKA RIDERS, LLC., is a limited liability company, which at the

9    time of the incident was domiciled in and existing under the laws of the State of Alaska.

10   Defendant ALASKA RIDERS, LLC is, and at relevant times was, registered with the State of

11   Alaska Department of Commerce as doing business in the State of Alaska, with its principal

12   place of business located at 435 Broadway, Skagway, Alaska 99840. Apparently, on or about

13   September 8, 2018, the State of Alaska issued a Certificate of Involuntary

14   Dissolution/Revocation to Defendant ALASKA RIDERS, LLC.

15          9.    Defendant CHRISTOPHER PAULSON, an individual, is a resident of the State of

16   Alaska, and is also the owner of Defendant ALASKA RIDERS, LLC.

17

18                                  V. FACTUAL BACKGROUND

19          10.     On August 3, 2017, Plaintiffs rented a Harley-Davison Motorcycle from

20   Defendants in Skagway, Alaska. With the rented motorcycle owned by Defendants, JOHN

21   ECKLE and DIEDRE ECKLE, rode from Defendants’ place of business in Skagway, Alaska,

22   and drove into Canada. On their way back to Skagway, Alaska, the kickstand on the Harley-

23   Davidson Motorcycle came down from its upward position while JOHN ECKLE and DIEDRE

24   ECKLE were trying to maneuver through a left curve in the roadway on the Klondike Highway,

25   in Canada. While trying to ride the motorcycle through the left hand turn curve, the kickstand

26   came down at a 90 degree angle, and prevented JOHN ECKLE and DIEDRE ECKLE from

27   banking and turning the motorcycle toward the left while they were on the curve. Because

28   JOHN ECKLE and DIEDRE ECKLE were unable to drive through the curve, the Harley


       Case 1:19-cv-00011-HRH
     COMPLAINT                       Document 1 Filed 08/01/19 Page 3 of 8                        Page 3
1    Davidson Motorcycle ran off the roadway, resulting in the death of DIEDRE ECKLE, and

2    resulting in personal injuries to Plaintiff JOHN ECKLE.

3

4                                       VI. CAUSES OF ACTION

5           FIRST CAUSE OF ACTION - General Negligence Sounding In Wrongful Death

6           Against All Defendants

7           11.     Plaintiffs repeat and reallege each and every allegation of paragraphs 1-10 above,

8    and incorporate them by reference as if fully set forth in detail herein.

9           12.     Plaintiffs allege, that at all times relevant herein, Defendants, and each of them,

10   owned, operated, maintained, and/or controlled the Harley-Davidson Motorcycle that Plaintffs

11   rented on or about August 3, 2017, and were riding at the time of Diedre Eckle’s death.

12          13.     Plaintiffs allege, that at all times relevant herein, Defendants, and each of them,

13   acted negligently, carelessly, recklessly, and/or unlawfully in the upkeep, inspection, and

14   maintenance of the Harley-Davidson motorcycle that Plaintiffs rented from Defendants.

15          14.     Plaintiffs allege, that at all times relevant herein, Defendants had a duty and

16   obligation to inspect and make safe the Harley-Davidson Motorcycle that Plaintiffs rented from

17   Defendants. Defendants failed to uphold their duty of care.

18          15.     Plaintiffs are informed and believe, and based thereon allege, that the

19   aforementioned acts and/or omission by Defendants, and each of them, was the cause of the

20   kickstand on the Harley-Davidson to come down from its upward position while Plaintiffs were

21   trying to maneuver through a left curve in the roadway on the Klondike Highway, which

22   prevented Plaintiffs from banking and turning the motorcycle toward the left while they were on

23   the curve. Because Plaintiffs were unable to drive through the curve, the Harley-Davidson

24   Motorcycle ran off the roadway, resulting in the death of DIEDRE ECKLE.

25          16.     As a direct and legal result of the wrongful acts and/or omissions of Defendants,

26   and each of them, DIEDRE ECKLE was injured and died from her injuries. The Defendants’

27   failure to maintain and properly inspect the Harley Davidson Motorcycle created a substantial

28   risk of injury and death, and led to the death of Diedre Eckle. Defendants breached their duty to


       Case 1:19-cv-00011-HRH
     COMPLAINT                         Document 1 Filed 08/01/19 Page 4 of 8                          Page 4
1    exercise ordinary and/or reasonable care in the upkeep, inspection, and maintenance of the

2    Harley-Davidson Motorcycle.

3           17.       As a further direct and legal result of the negligent and wrongful acts set forth

4    above, Plaintiff JOHN ECKLE suffered extreme emotional distress, including nervousness,

5    grief, anxiety, worry, mortification, shock, indignity, apprehension, terror and ordeal, all in an

6    amount to be determined.

7           18.       As a further direct and legal result of the negligent and wrongful acts set forth

8    above, Plaintiff JOHN ECKLE suffered and continue to suffer loss of love, society, solace,

9    companionship, comfort, care, assistance, protection, affection, society, and moral support, all in

10   an amount to be determined.

11          19.       As a further direct and legal result of the negligent and wrongful acts set forth

12   above, Plaintiff JOHN ECKLE suffered a loss of Decedent’s earnings and/or earning capacity,

13   all in an amount to be determined.

14          20.       As a further direct and legal result of the negligent and wrongful acts set forth

15   above, Plaintiffs have incurred funeral, burial, and transportation expenses, all in an amount to

16   be determined.

17          WHEREFORE, Plaintiffs pray for relief as set forth below.

18

19          SECOND CAUSE OF ACTION - General Negligence Sounding In Survivor Action

20          Against All Defendants

21          21.       Plaintiffs repeat and reallege each and every allegation of paragraphs 1-20 above,

22   and incorporates them by reference as if fully set forth in detail herein.

23          22.       On August 3, 2017, and prior to her death, the foregoing cause of action arose in

24   DIEDRE ECKLE’S favor. Since her death, JOHN ECKLE has served as representative for the

25   ESTATE and is authorized as successor in interest with respect to his interest in the property

26   that was damaged, lost, or destroyed in this tragic incident, to pursue any and all legal claims for

27   damages related thereto, and to recover damages for expenses incurred related to medical and/or

28   emergency services related to this incident.


       Case 1:19-cv-00011-HRH
     COMPLAINT                          Document 1 Filed 08/01/19 Page 5 of 8                         Page 5
1           23.     At all times prior to this incident, Defendants, and each of them, negligently,

2    carelessly, recklessly, and/or unlawfully acted and/or failed to act, including but not lmited to

3    failing to perform mandatory duties, so as to cause the death of DIEDRE ECKLE.

4           24.     As a direct and legal result of the wrongul acts and/or omissions of Defendants,

5    and each of them, on August 3, 2017, and immediately prior to DIEDRE ECKLE’S death,

6    expenses were incurred for emergency and medical services.

7           25.     As a further direct and legal result of the wrongful acts and/or omissions of

8    Defendants, and each of them, DIEDRE ECKLE also endured great pain and suffering from the

9    incident before dying.

10          WHEREFORE, Plaintiffs pray for relief as set forth below.

11

12          THIRD CAUSE OF ACTION - General Negligence Against All Defendants

13          26.     Plaintiff JOHN ECKLE repeats and realleges each and every allegation of

14   paragraphs 1-25 above, and incorporates them by reference as if fully set forth in detail herein.

15          27.     Plaintiff JOHN ECKLE alleges, that at all times relevant herein, Defendants, and

16   each of them, owned, operated, maintained, and/or controlled the Harley-Davidson Motorcycle

17   that Plaintiffs rented on or about August 3, 2017.

18          28.     Plaintiff JOHN ECKLE alleges, that at all times relevant herein, Defendants, and

19   each of them, acted negligently, carelessly, recklessly, and/or unlawfully in the upkeep,

20   inspection, and maintenance of the Harley-Davidson Motorcycle that Plaintiff rented from

21   Defendants.

22          29.     Plaintiff JOHN ECKLE alleges, that at all times relevant herein, Defendants had

23   a duty and obligation to inspect and make safe the Harley-Davidson Motorcycle that Plaintiff

24   rented from Defendants. Defendants failed to uphold their duty of care.

25          30.     Plaintiff JOHN ECKLE is informed and believes, and based thereon alleges, that

26   the aforementioned acts and/or omission by Defendants, and each of them, was the cause of the

27   kickstand on the Harley-Davidson to come down from its upward position while Plaintiff was

28   trying to maneuver through a left curve in the roadway on the Klondike Highway. While trying


       Case 1:19-cv-00011-HRH
     COMPLAINT                        Document 1 Filed 08/01/19 Page 6 of 8                           Page 6
1    to ride the motorcycle through the left hand turn curve, the kickstand came down at a 90 degree

2    angle, and prevented Plaintiff JOHN ECKLE from banking and turning the motorcycle toward

3    the left while they were on the curve. Because Plaintiff JOHN ECKLE was unable to drive

4    through the curve, the Harley-Davidson Motorcycle ran off the roadway, resulting in personal

5    injuries to Plaintiff JOHN ECKLE.

6             31.    As a direct and legal result of the wrongful acts and/or omissions of Defendants,

7    and each of them, JOHN ECKLE suffered personal injuries. The Defendants failed to maintain

8    and properly inspect the Harley Davidson Motorcycle, which created a substantial risk of injury.

9    Defendants breached their duty to exercise ordinary and/or reasonable care in the upkeep,

10   inspection, and maintenance of the Harley Davidson Motorcycle.

11            32.    As a further direct and legal result of the Defendants’ conduct, Plaintiff JOHN

12   ECKLE sustained special and economic damages, including but not limited to, past and future

13   medical expenses and past and future loss of earnings and earning capacity. Furthermore,

14   Plaintiff JOHN ECKLE sustained general, non-economic damages including but not limited to,

15   physical pain and suffering, physical disfigurement, physical impairment, mental anguish,

16   inconvenience, embarrassment, and lowered quality of life.

17            WHEREFORE, Plaintiff JOHN ECKLE prays for relief as set forth below.

18

19                                    VII. PRAYER FOR RELIEF

20            WHEREFORE Plaintiffs pray judgment against Defendants as hereinafter set forth

21   below.

22            1.     For compensatory and general damages according to proof;

23            2.     For past and future medical, incidental and service expenses

24                   according to proof;

25            3.     For pre- and post-judgment interest on all damages as allowed by

26                   the law;

27            4.     For attorneys and expert/consultant fees under existing law;

28            5.     For costs of suit incurred herein; and


       Case 1:19-cv-00011-HRH
     COMPLAINT                         Document 1 Filed 08/01/19 Page 7 of 8                      Page 7
1          6.      For such other and further relief as the Court may deem just

2                  and proper.

3

4    DATED: July 30, 2019                                          SCRANTON LAW FIRM

5

6

7                                                          By: /s/ JOHN V. MEJIA_______
                                                                   JOHN V. MEJIA, ESQ.
8                                                                  SCRANTON LAW FIRM
                                                                   2450 Stanwell Drive
9                                                                  Concord, CA 94520
                                                                   johnm@scrantonlawfirm.com
10                                                                 Attorneys for Plaintiffs

11

12

13
                                         VIII. JURY DEMAND
14
           Plaintiffs demand trial by jury on all issues so triable.
15

16   DATED: July 30, 2019                                          SCRANTON LAW FIRM

17

18
                                                           By: /s/ JOHN V. MEJIA_______
19                                                                 JOHN V. MEJIA, ESQ.
                                                                   SCRANTON LAW FIRM
20                                                                 2450 Stanwell Drive
                                                                   Concord, CA 94520
21                                                                 johnm@scrantonlawfirm.com
                                                                   Attorneys for Plaintiffs
22

23

24

25

26

27

28


       Case 1:19-cv-00011-HRH
     COMPLAINT                       Document 1 Filed 08/01/19 Page 8 of 8                     Page 8
